FRANCIS, Senior Judge
(Concurring).
I join the Court’s opinion, and fully agree that a rational basis exists for differences in the individual service regulations governing the terms of office for military trial and appellate judges. However, application of the rational basis test is not required to resolve the appellant’s equal protection challenge.
Fundamental to resolution of any equal protection challenge is a basic understanding of what right the challenger seeks to have protected. Within the context of the issue before this Court, the “what” is the right to a fair and impartial trial by an independent judiciary. It is not the right of judges to have fixed terms of office. The latter is simply a structural mechanism that, in the eyes of the appellant, is required to assure the former. The fallacy of the appellant’s argument is that he automatically assumes it is the only way to achieve judicial independence. It is not. Rather, as the Supreme Court ruled in Weiss, judicial independence can be, and in the case of military trial and appellate judges is, achieved through other, equally effective mechanisms. Weiss v. United States, 510 U.S. 163, 179, 114 S.Ct. 752, 127 L.Ed.2d 1 (1994). Judicial independence is an all or nothing proposition. You either have it or you don’t. If, as the United States Supreme Court ruled, military judges are already guaranteed judicial independence, adding a new measure designed to secure that same right has no practical effect. It is simply redundant.
As a result, whether or not one or more military services direct fixed terms for their own judges is of no consequence. The appellant already has the “equal protection” he purports to seek.